Case

Oo Oo TD A BP WO NO

DN NHN DN HN KH PO KR DRO wR eee
aI OD nA FP WD VNPO KH OD OO Wn DB NH BR WW NYO YK CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

Susan E. Coleman (SBN 171832)
E-mail: scoleman@bwslaw.com
Carmen M. Aguado (SBN 291941)
E-mail: caguado@bwslaw.com
BURKE, WILLI
444 South Flower Street, Suite 2400
Los Angeles, CA 90071-2953

Tel: 213.236.0600

Attorneys for Defendants
CITY OF ADELANTO

OMAR ARNOLDO RIVERA
MARTINEZ; ISAAC ANTONIO
LOPEZ CASTILLO; JOSUE
VLADIMIR CORTEZ DIAZ; JOSUE
MATEO LEMUS CAMPOS;
MARVIN JOSUE GRANDE
RODRIGUEZ; ALEXANDER
ANTONIO BURGOS MEJIA; LUIS
PENA GARCIA; JULIO CESAR
BARAHONA CORNEJO, as
individuals,

Plaintiffs,
V.

THE GEO GROUP, Inc., a Florida
corporation; the CITY OF
ADELANTO, a municipal entity; GEO
LIEUTENANT DURAN, sued in her
individual capacity; GEO
LIEUTENANT DIAZ, sued in her
individual capacity; GEO
SERGEANT CAMPOS, sued in his
individual capacity; SARAH JONES,
sued in her individual capacity; THE
UNITED STATES OF AMERICA;
and DOES 1-10, individuals,

Defendants.

 

 

 

 

LA #4832-0932-4718 v2
05788-0035

f:18-cv-01125-SP Document 133 Filed 12/06/19 Page 1of31 Page ID #:4484

S & SORENSEN, LLP
Fax: 213.236.2700

THE GEO GROUP, INC., DIAZ, CAMPOS and

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No. 5:18-cv-01125-SP

DEFENDANTS THE GEO GROUP,
INC. AND CITY OF ADELANTO’S
REPLY TO PLAINTIFFS’
OPPOSITION TO THEIR MOTION
FOR SUMMARY JUDGMENT OR,
IN THE ALTERNATIVE, PARTIAL

SUMMARY JUDGMENT
Hearing Date: December 17, 2019
Time: 10:00 a.m.

Courtroom: 3

Magistrate Judge: Honorable Sheri Pym

5:18-CV-01125-SP
GEO’S AND CITY OF ADELANTO’S REPLY
TO PLAINTIFFS’ OPPOS. TO MSJ

 
Case

Oo Oo NI DW” FBP W NY

NO pO DNO HN NH HN ND KN HR KH HH HS KF HPO Re Se
SY DB WH BP WW NO KY CO OO WB na DD A HB WO YN HK CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

LoS ANGELES

Il.

 

 

LA #4832-0932-4718 v2
05788-0035

II.

IV.

VI.

:18-cv-01125-SP Document 133 Filed 12/06/19 Page 2 of 31 Page ID #:4485

TABLE OF CONTENTS
Page
INTRODUCTION. ...cccccccccccssscsccccecccccccccccccecsauusvseseeseceececceesccecscesseseseveseseseseeess 1
THERE IS NO LEGAL AUTHORITY THAT SUPPORTS
PLAINTIFFS SECTION 1983 CLAIMS AGAINST GEO. .......ccccccecceceseeeees 1
A. The Court Has Never Determined That GEO Is Liable For
Section 1983 Claims. ...ccccccccceccecccccccssscssssssecssescececcccecccccsseseseeesesesesecesencs 1

B. Plaintiffs’ Legal Authority Does Not Support Their Arguments.......... 3

C. | Minneci And Bivens Are Applicable Because GEO Was
Performing Federal FUnctions. .........cccccccccsscceesecesseesseessscesscsssesseessesesees 5

IF PLAINTIFFS’ SECTION 1983 CLAIMS ARE VIABLE,
PLAINTIFFS NEVERTHELESS FAIL TO DEMONSTRATE A

GENUINE DISPUTE AS TO THEIR MONELL CLAIMS. ....ccccceeeeteteee 7
A. There Is No Legal Authority That Supports The Argument That
The City Is Liable Under Monell For The Policies Of GEO. .............. 8
1. Plaintiffs Cannot Demonstrate The City Caused The
Constitutional Violation. 00... cece ecseesecseeeteeeeseseecesessserseseeesens 9
2. Plaintiffs’ Ratification Argument Related To The City Is
Misguided. ........cccesscsssessecsssecssscseeecssessesecceseseseeessecseseseseseseneeess 10
3. Martinez And Villarreal Are Instructive......cccesesscereeseee 12
B. GEO Did Not Ratify Any Unconstitutional Deprivations. ................ 14
C. Plaintiffs’ Claim For Failure To Train Is Unsupported By The
EVidence. .cseeseesccsceeeseessecseesecssecesececcseeeesesseeeeeesseeseeseesesssseseesssesaeens 16
D. There Is No Evidence That GEO Maintained Policies That
Caused A Deprivation Of Plaintiffs’ Rights. 0.0.0... ccccscsessesteereeseeees 18

PLAINTIFFS FAIL TO STATE AN EXCEPTION TO THE RULE
THAT THE CITY CANNOT BE VICARIOUSLY LIABLE
[CLAIMS ONE, TWO, THREE, FOUR, EIGHT, AND TEN]... ee 19

PLAINTIFFS CANNOT ESTABLISH THE CITY HAD A NON-
DELEGABLE AND/OR SPECIAL DUTY TO THEM [CLAIMS

THREE AND TEN]. .... cece eesecessecssneeeeseeesseeeesseeeeetecesenaeeseecessersneessareeeneees 22
PLAINTIFFS’ VICARIOUS LIABILITY CLAIM AGAINST GEO
FAILS. veecceececesseccsscsssseesseccnsssesssacessaeccssaeeesseeessaeeesssaeeeesesesseeeeaeceseeseseeseneees 24

. 5:18-CV-01125-SP
“1- GEO’S AND CITY OF ADELANTO’S REPLY
TO PLAINTIFFS’ OPPOS. TO MSJ

 
Case 6:18-cv-01125-SP Document 133 Filed 12/06/19 Page 3 of 31 Page ID #:4486

_—

TABLE OF CONTENTS
(continued)
Page
VU. PLAINTIFFS FAIL TO ESTABLISH THEIR FAILURE TO TRAIN
AND SUPERVISE CLAIM AGAINST GEO [THIRD CLAIM].........ce 25

Oo me AHN WDB A FSP W WV

DO bP PR KH PO KR KR RO RR Re eee
SI DR WO” BP WH PO KY DT OO Wry HD vA BW NY YK O&O

28

BURKE, WILLIAMS & 5:18-CV-01125-SP

-0932« 2 .
SORENSEN LLP Oguse005 -ii- GEO’S AND CITY OF ADELANTO’S REPLY

Los ANGELES TO PLAINTIFFS’ OPPOS. TO MSJ

 

 

 
Case

Oo Oo ID OO FP WW NY

NO vO NO LD KN NO DO DR om ea ee
SI DBD OHO FP W HPO KH DD OO Won DB A FP W HPO KY OC

28

BURKE, WILLIAMS &
SORENSEN, LLP

ATT

ORNEYS AT LAW
Los ANGELES

 

 

 

:18-cv-01125-SP Document 133 Filed 12/06/19 Page 4 of 31 Page ID #:4487
TABLE OF AUTHORITIES
Page(s)
Federal Cases
Bd. of Cnty. Com’rs of Bryan County, Okl. v. Brown,
S20 U.S. 397 (1997) icccecssecssesecsseeseeteesseneessessecsssesesesscsscssecsessesssescsessssensassesvass 10
Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,
A403 U.S. 388 (L971) eee ceccssceeteeeceensesseeseesseecsseessessesssesesseeessensesesseenseness passim
Brodheim v. Cry,
584 F.3d 1262 (9th Cir. 2009) occ ccccscscccssessssstecesseesseesseesssessessssseesseseaseesaeeess 19
Christie v. Iopa,
176 F.3d 1231 (9th Cir. 1999) vec ecccsesssssssssscesseesecessesssscsssensesss 12, 14, 15, 16
City of Canton, Ohio v. Harris,
A489 US. 378 (1989)... essecscccsstecsseecesecsseeeseesssecesesscsseceseceseesesseeesssssesseenes 9, 16, 17
City of St. Louis v. Praprotnik,
ASS US. 112 (1988) ee eccceseecsneeeeneceseeeseessseenseeecsssseseesessseesesesssenesertenseessseneess 14
Correctional Services Corp. v. Malesko,
534 US. 61 (2001) ee eeeeescesneeesnecsneesseecseeseaeesssecesseeeeseeesseceseeessssaeesssesscesentes 6
Flores v. County of Los Angeles,
758 F.3d 1154 (9th Cir, 2014) occ ccccccsccsecssesssesssesesesssesssscssecssessessessessessesenes 16
Harrelson v, Dupnik,
970 F. Supp. 2d 953 (D. Ariz. 2013) wccccccccecssscesssesseeessseessessssensesaees 22, 23, 24
Hyland v. Wonder,
117 F.3d 405 (Oth Cir, 1997) oe ieccccccccssecsesstsesssscssaccesseecsseseatessesseseeeenses 15, 16
Lytle v. Carl,
382 F.3d 978 (Oth Cir, 2004) oe ceccccsccssecsseestsessscessessesscessesesasessecssessersseeseseuts 12
Martinez v. Monterey County Sheriffs Off,
18-CV-00475-BLF, 2019 WL 176791 (N.D. Cal. Jan. 11, 2019)... 13, 14
Minneci v. Pollard,
132 S. Ct. 617 (2012) oie ceccceeeessecsecseesteceseeseesseesscsseessesssessseseseesesstensessesatenatens 4
5:18-CV-01125-SP
oneal -ili- | GEO’S AND CITY OF ADELANTO’S REPLY

05788-0035
TO PLAINTIFFS’ OPPOS. TO MSJ

 
Case

Oo fe ID WT BP WY NY

NO bhO PO WH HN HP BP DRO RR mR Rm Re Re Ree
SD A BP WD NYO YK OD Oo Wn DA HP WW YP O&O

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

6:18-cv-01125-SP Document 133 Filed 12/06/19 Page 5 of31 Page ID #:4488

Minneci v. Pollard,
S65 U.S. 118 (2012)... ccccssccessessseecescsseceesssececessseeeeeesesssesesesnsesesseeesesaeees passim

Monell v. Dept. of Social Services,
A436 U.S. 658 (1978)... cecccescccesecessecceseeseaeessssesseesseeestesesesessseesseeeseesssenseeess passim

Estate of Osuna v. Cty. of Stanislaus,
392 F. Supp. 3d 1162 (E.D. Cal. 2019) oe ecccesscccseecetesetesseeeneeees 22, 23, 24, 25

Oyenik v. Corizon Health Inc.,
696 Fed. Appx. 792 (9th Cir. 2017)(unpublished) ......eeecseesseesesteeeneeens 3,4,5

Pembaur v. City of Cincinnati,
ATS U.S. 469 (1986)... eecccccccssecsssecessessneesseessseearecesecenseeseseceeeenseseeeseeses 9,10, 11

Rhodes v. Robinson,
A408 F.3d 559 (9th Cir, 2005) vceccccccsccssscccssscceteescsseeecessssesssesesesceseceeresesseeesaees 19

Russell v. U.S. Dep’t of the Army,
191 F.3d 1016 (Oth Cir, 1999) wi ieecsecessecsteeesecssecesecseeeessesseeseeeessesteessaeenes 1

Ulrich v. City and County of San Francisco,
308 F.3d 968 (9th Cir. 2002) oo. eeeeescccsccesseceseeseeeeseeeessecesecenseseeeseeseseseeeseaees 12

Villarreal v. County of Monterey,
254 F. Supp. 3d 1168 (N.D. Cal. 2017) oe eeeecceceessecereceeeseaeeteseeeteceeesaesees 13,14

West v. Atkins,
A487 U.S. 42 (1988)... ecccccsecceeseeecesnecesceersaeeseeessaaeeesiaeeeeeaeeceneeseeeeaeeeeaeeseaeeed 2,5

Winger v. City of Garden Grove,
2014 WL 12852387 (C.D. Cal. Jan. 27, 2014) occ eceesceesseeneeteeteeeeseeesneseaeenees 4,5

Womack v. GEO Group, Inc.,
CV-12-1524-PHX-SRB, 2013 WL 491979 (D. Ariz. Feb. 8, 2013)... 4,5,9

State Cases

Eli v. Murphy,
39 Cal. 2d 598 (1952) oe iescscceecsestecneceecesesscensecsesesseesaeeseecneessessenaesaeensesseeseey 20

Federico v. Sup.Ct. VJenry G.),
59 CalApp4th 1207 (1997) vi ceccssccesscssesssccsnessecesecesaeecseeceeeseecseseaeesasesseenaes 25

 

 

. 5:18-CV-01125-SP
-iv- | GEO’S AND CITY’S REPLY TO PLAINTIFFS’
OPPOS. TO MSJ

LA #4832-0932-4718 v2
05788-0035

 
Case

Oo Oo IN DB A HR W PO

DO NO bP BDO KN DV NO NOR
SN A HB WO NYO K§ CO OO Dn HD WT BPW NY KF OC

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT Law

Los ANGELES

 

 

f:18-cv-01125-SP Document 133 Filed 12/06/19 Page 6 of 31 Page ID #:4489

Giraldo v. Dept. of Corrections & Rehab.,

85 Cal. Rptr. 3d 371 (Cal. App. Ist Dist. 2008) oc ccccccseecereeeees 22, 23, 24
McCarty v. State of California Dep’t of Transp.,

164 Cal. App. 4th 955 (2008) 0... ceccccssesseeseesscssessecsssssecsscssssccsevsvseseeeseeasenees 20
Perez v. City of Huntington Park,

7 Cal. App. 4th 817 (1992) ooo cciccceeseeecsessesessecsessesseseesssscsssscsscssscsesecsensvseavaces 25
Secci v. United Independent Taxi Drivers, Inc.,

214 Cal. Rptr. 3d 379 (Cal. App. 2d Dist. 2017)....ccccccccscssessssessvesessereen 21, 22

Serna v. Pettey Leach Trucking, Inc.,
110 Cal. 4th 1475 (2003) ce cceccscsssssensessessesseseesessessecssssecsessssscsscssesssasseeecseneves 20

Vargas v. FMI, Inc.,
233 Cal. 4th 638 (2015) vce escscscnseseeseessetevsesseesessessssseceessesessscstsessesscsseesaeses 20

AD US. Code § 1983 veciccccccsccsscssscesscessssssessecsssessessssscsssscssssssssevasenseeseeaeenaes passim

State Statutes

Cal. Code Regs. Tit. 24 § 1231.3.4 cc ccccccccccsscstsessecssesssscssssssscsscscssevsessesvsavaseatens 22

Gov. Code § 815.2 ecccescccecssessecsseesssesecseeesscssecssesesesssssssssssssssssccsscsscssecsesasensens 20

Gov. Code § 815.4 cicccccccccssccssseessseeesscsssscsseeessscessecsseecsseesssscssssessseascsssssesssaeseseaes 20

GOV. Code § 920 ocecccecccssccsecsseessrscesescsseesseesessccssesssesecssecsssscescesssesssscssssasenssseasceaees 20
Other Authorities

Rest. 2d Torts § 428 vo. cccccssscccssssccessssessecessseecssseccssssecsssssssssccessscesssessusesnsesease 20, 21

5:18-CV-01125-SP
-Vv- GEO’S AND CITY’S REPLY TO PLAINTIFFS’
OPPOS. TO MSJ

LA #4832-0932-4718 v2
05788-0035

 
Case

Oo eo nN DB WT FP WD NO

—
oS

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

 

5:18-cv-01125-SP Document 133 Filed 12/06/19 Page 7 of 31 Page ID #:4490

Defendants THE GEO GROUP, INC. (“GEO”) and CITY OF ADELANTO
(“City”; collectively, GEO and the City are hereinafter referred to as “Defendants”’)
hereby reply to Plaintiffs’ Opposition (Doc. #117) to Defendants’ Motion for
Summary Judgment, or in the alternative, Partial Summary Judgment (Doc. # 108.).
I. INTRODUCTION.

Plaintiffs fail to create material disputes of fact that require a jury to decide,
so this Court should grant Defendants summary judgment based on the law.

Il. THERE IS NO LEGAL AUTHORITY THAT SUPPORTS

PLAINTIFFS SECTION 1983 CLAIMS AGAINST GEO.

Plaintiffs’ claims under Section 1983 (claims 5-7) against GEO are barred as
a matter of law and Plaintiffs fail to cite any relevant legal authority that
demonstrates otherwise. Russell v. U.S. Dep't of the Army, 191 F.3d 1016, 1019
(9th Cir. 1999), Plaintiffs’ arguments ignore the undisputed evidence that GEO was
performing the functions of ICE, a federal actor, at the time of the incident and, as a
result, under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403
U.S. 388 (1971), the only possible claims that can be brought against GEO are
Bivens claims — not Section 1983 claims. Moreover, pursuant to Minneci v. Pollard,
565 U.S. 118 (2012), GEO, a private actor, cannot be held liable for Bivens claims
because it was performing the functions of a federal actor at the time of the incident
and their only recourse against GEO is tort claims. As demonstrated in the moving
papers and below, Plaintiffs’ Section 1983 claim must fail as a matter of law.

A. The Court Has Never Determined That GEO Is Liable For Section

1983 Claims.

Plaintiffs’ first argument -- that the Court has already determined that Section
1983 is applicable -- rests on an inaccurate summation of the record and flawed
reasoning. Simply stated, the court has never made such a determination and a

cursory review of the filings in this matter dispels Plaintiffs’ claims otherwise.

$:18-CV-01125-SP
pono -1- GEO’S AND CITY OF ADELANTO’S REPLY

TO PLAINTIFFS’ OPPOS. TO MSJ

 
Case

So ON DH AH PEP WY VY

NO po WN WN HN PO HK DR RR RR RR Re Re ee eS
SJ HD OA FP WD NY KH CO OO DWN DBO FB WW NY KK OC

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

:18-cv-01125-SP Document 133 Filed 12/06/19 Page 8 of 31 Page ID #:4491

Defendant Sarah Jones,' an employee of GEO’s subcontractor Corrective
Care Solutions, argued on motion to dismiss that she was neither a state nor local
government official, and that she did not engage in a state action. (Doc. # 53 at 3:5-
14.) She argued that, instead, she was a private person. (/d. at 3:15-6:21.) However,
Defendant Jones never argued on motion to dismiss that she could not be liable for
Section 1983 claims as a matter of law because she was an employee of a private
company that was performing the functions of a federal actor as Defendants have
here. She never introduced evidence that demonstrates the Adelanto ICE Processing
Center (“Facility”) is under the jurisdiction of the Department of Homeland
Security (“DHS”)/the United States Immigration and Customs Enforcement
(“ICE”) and not the state. She never even cited Bivens or Minneci in her motion.

Evaluating the arguments put forth in Defendant Jones’ motion, the Court
likewise did not analyze whether Defendant Jones could be liable under Section
1983 in light of Bivens and Minneci, nor did the Court consider that the Facility is a
federal detention center. The court relied on West v. Atkins, 487 U.S. 42 (1988), and
found Defendant Jones could be held liable as a state actor based on the allegations
in the operative complaint. (Doc. # 69.) However, in its analysis, the Court
presumed the Facility was under the jurisdiction of the state and, thus, did not
analyze the issue of whether Jones was a private party performing the functions of a
federal actor. This is confirmed by the Court’s reliance on West, a case which
involved a physician operating under a contract with a state to provide orthopedic
services at a state-prison hospital. West, 487 U.S. at 42. Unlike the facts found in
West, here, the undisputed evidence demonstrates that the City and, accordingly, its
delegate GEO (and its employees), was operating under a contract with ICE, a
federal actor, to provide services at Adelanto Detention Center (“Facility”), a

federal detention center for immigrant detainees. (See Doc. # 108-2 [GEO and

 

 

 

' Defendant Jones was represented by separate defense counsel.

5:18-CV-01125-SP
GEO’S AND CITY’S REPLY TO PLAINTIFFS’
OPPOS. TO MSJ

LA #4832-0932-4718 v2 -~2-
05788-0035

 
Case

Oo FSF ID Wn FP WW NO

SI HD ND BP WY NO YK DOD OO Wns HD A HB WY NYO KF SC

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

 

f:18-cv-01125-SP Document 133 Filed 12/06/19 Page 9 of 31 Page ID #:4492

City’s App.], Ex. “A” [Detainee Handbook] at 5 (“The Adelanto Detention Facility
(ADF) is located in Adelanto, California, and is privately operated by [GEO] under
contract with the [City], who has entered into an Intergovernmental Services
Agreement (IGSA) with the United States Department of Homeland Security,
Immigration and Customs Enforcement (ICB)”); Ex. “M” [Services Contract].)

Consequently, it is inaccurate to state that the Court has already determined
that GEO is a state actor and, thus, Plaintiffs’ Section 1983 claim are viable,
because the argument that GEO was fulfilling the roles of a federal actor has never
even been raised in this case.

B. Plaintiffs’ Legal Authority Does Not Support Their Arguments.

The cases cited by Plaintiffs do not support their argument that GEO is state
actor and, thus, liable for Section 1983 claims.

Plaintiffs rely on Oyenik y. Corizon Health Inc., 696 Fed. Appx. 792 (9th Cir.
2017)(unpublished) to support the proposition that GEO/the City were acting under
color of state law. However, Oyenik is not applicable. Oyenik involved a private
corporation that contracted with a state to provide medical treatment at a state
facility. Id. at 794. The court did not analyze whether Section 1983 was applicable
(presumably, because it was clear that the plaintiff can bring section 1983 claims
given it was a state run facility) and “assum[ed], without deciding, that Monell
applie[d] in [that] context.” Jd. Here, however, the issue is whether a municipality
(the City) and its private corporation contractor (GEO) can be liable for Section
1983 claims when the City contracts with a federal actor (DHS/ICE) to operate a
federal detention center. (See Doc. # 108-2 [GEO and City’s App.], Ex. “A”
[Detainee Handbook] at 5; Ex. “M” [Services Contract].) Unlike Oyenik, here, there
is no evidence that the state of California was in any way involved with the Facility
or any of the agreements in this case. Oyenik is simply not relevant.

Plaintiffs then argue, in short, that other courts have found that GEO can be

liable under Section 1983 and, thus, GEO must be a state actor. This argument is

5:18-CV-01125-SP
GEO’S AND CITY’S REPLY TO PLAINTIFFS’
OPPOS. TO MSJ

LA #4832-0932-4718 v2 -3-
05788-0035

 
 

 

 

Case 9:18-cv-01125-SP Document 133 Filed 12/06/19 Page 10 of 31 Page ID #:4493
1 | flawed. The two cases that Plaintiffs rely on to support this argument, Winger and
2 || Womack, involve fact patterns where GEO was operating local correctional
3 || facilities (jails) and not federal detention centers housing immigrant detainees.”
4 For example, in Winger v. City of Garden Grove, 2014 WL 12852387, at *1
5 | (C.D. Cal. Jan. 27, 2014), GEO contracted with the City of Garden Grove to
6 | provide correctional services at the Garden Grove City jail. On motion to dismiss,
7 || counsel for GEO argued private entities could not be liable for constitutional claims
8 || when there were available state law remedies and relied on Minneci v. Pollard, 132
9 | S. Ct. 617 (2012), which held federal prisoners seeking damages from a private
10 || corporation and/or its personnel do not have a Bivens remedy. The court held GEO
11 || could be liable under Section 1983 because it was acting under color of state law
12 || (e.g. under a contract with the City of Garden Grove to run a jail covered by state
13 || regulations). Jd at 2. Moreover, the court found Minneci inapplicable because it
14 | involved federal employees and the court was unwilling to extend the Minneci
15 | holding to cases involving state actors:
16 “Defendant argues that courts treat Bivens and section
1983 doctrines as parallel. True, Bivens and section 1983
17 share much in common.... But the doctrines are
12 nonetheless distinct.... The Court is not convinced that,
by refusing to expand the reach of one of the doctrines,
19 the Supreme Court intended to implicitly overrule its
0 precedent concerning the other.”
4 Id, at 2. In other words, while GEO made a similar argument in Winger, the
59 || argument was not availing because the jail was a local facility operated under state
73 regulations — which is not the case here as Adelanto is subject to ICE policies.
DA Thus, the court’s holding in Winger is inapplicable.
45 Plaintiffs also cite to Womack v. GEO Group, Inc., CV-12-1524-PHX-SRB,
6 2013 WL 491979, at *1 (D. Ariz. Feb. 8, 2013), which involved an inmate confined
27 || * GEO is a private company that operates both corrections (state) and detention
(federal) facilities. Its clients include the California Department of Corrections and
28 ehabilitation (CDCR), various cities, the U.S. Marshal’s Office, and ICE.
BURKE, WILLIAMS & 5 5:18-CV-01125-SP
SORENSEN UEP A a8 -4-  GEO’S AND CITY’S REPLY TO PLAINTIFFS’

ATTORNEYS AT LAW 05788-0035
Los ANGELES OPPOS. TO MSJ

 
Case 5

Oo fe IT DW FP WD YN

DO BN NO HN KN PO DR RO Re moe
SJ HD Wn FBP WD NYO KH CO OO Wns DB FP WD NY KK CO

28

:18-cv-01125-SP Document 133 Filed 12/06/19 Page 11 o0f 31 Page ID #:4494

at a private correctional facility. The correctional facility was owned and operated
by GEO, which had contracted with the State to incarcerate prisoners. Significantly,
the court did not even analyze any substantive issues, including whether the
plaintiff could being Section 1983 claims against GEO. /d. at 7 (demonstrating the
court analyzed the plaintiff's motion to amend the complaint, plaintiffs request for
entry of default, and the defendant’s motion for leave to amend the answer). Even if
it had, the holding would not be determinative here given the case involved a state-
run correctional facility.

Accordingly, all of the cases that Plaintiffs rely on to support their argument
that Section 1983 claims can be brought in this case (West v. Atkins, Oyenik v.
Corizon, Winger v. City of Garden Grove, and Womack v. GEO Group, Inc.) are
inapplicable. For purposes of this motion, GEO does not dispute that a private
entity operating a state facility can be held liable under Section 1983 as held in the
aforementioned cases. However, it is undisputed that this matter involves parties
performing the functions of federal actors at an ICE (federal) detention facility. For
this reason, Section 1983 is inapplicable as a matter of law.

C. Minneci And Bivens Are Applicable Because GEO Was

Performing Federal Functions.

Plaintiffs argue that the cases relied on by Defendants to demonstrate that
GEO cannot be liable under Section 1983 are inapposite because the cases involve
“federal rather than municipal actors.” Plaintiffs belabor that GEO directly
contracted with the City and not ICE in an effort to negate the undisputed evidence
that (1) the Facility is a federal detention center under the jurisdiction of DHS/ICE;
and (2) the contract between GEO and City required GEO to assume all of the
City’s responsibilities and obligations under the intergovernmental service
agreement with ICE. Alternately stated, GEO entered into contract with ICE for the
detention and care of immigrant detainees at the Facility through a service

agreement with the City. (See Doc. # 108-2 [GEO and City’s App.], Ex. “A”

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

5:18-CV-01 125-SP
GEO’S AND CITY’S REPLY TO PLAINTIFFS’
OPPOS. TO MSJ

LA #4832-0932-4718 v2 -5-
05788-0035

 
Case 59:18-cv-01125-SP Document 133 Filed 12/06/19 Page 12 of 31 Page ID #:4495

Oo Oa yt DB Nn FP WD NO

NO pO WO NHN HN HK HN NO KR RR BR KF FeO eel Sl
Sa HD WA BW NYO KF OD OHO Wns DB A FP WY NY KH OS

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

 

[Detainee Handbook] at 5; Ex. “M” [Services Contract].) Thus, cases involving
federal actors are the only cases that are applicable.

In Correctional Services Corp. v. Malesko, 534 U.S. 61 (2001), a federal
inmate at a federal correction facility that was operated by a private company
brought a Bivens claim against the private company. The Supreme Court of the
United States held the inmate could not bring a Bivens claim against the private

corporation:
“Bivens ’ limited holding may not be extended to confer a
right of action for damages against private entities acting
under color of federal law...

Bivens’ purpose is to deter individual federal officers, not
the agency, from committing constitutional

violations. Meyer made clear, inter alia, that the threat of
suit against an individual's employer was not the kind of
deterrence contemplated by Bivens. [Citation omitted].
This case is, in every meaningful sense, the same. For ifa
corporate defendant is available for suit, claimants will
focus their collection efforts on it, and not the individual
directly responsible for the alleged injury.

On Meyer's logic, inferring a constitutional tort

remedy against a private entity like CSC is therefore
foreclosed.”

Correctional Services Corp. v. Malesko, 534 U.S. 61, 62 (2001).

Thereafter, in Minneci v. Pollard, 565 U.S. 118, 120 (2012), the Supreme
Court of the United States asked “whether [it] can imply the existence of an Eighth
Amendment-based damages action (a Bivens action) against employees of a

*? The Supreme Court found that it could not. Id

privately operated federal prison.
In Minneci, the plaintiff was a prisoner at a federal facility operated by a private

company and brought an Eighth Amendment claim against the private company and

 

* Plaintiffs seem to conflate the issue of this case. Again, Defendants do not dispute
for urposes of this motion that Minneci does not extend to section 1983 claims.
Defendants are, however, disputing that GEO was a state actor thus exposing it to
Section 1983 liability. Because they were not state actors, Minneci, which relates to
federal actors, is applicable.

5:18-CV-01125-SP
GEO’S AND CITY’S REPLY TO PLAINTIFFS’

OPPOS. TO MSJ

LA #4832-0932-4718 v2 -6-
05788-0035

 
Case 9:18-cv-01125-SP Document 133 Filed 12/06/19 Page 13 of 31 Page ID #:4496

Oo FH DTD Nn BP WW NO

NO po HN KN HN HN WN NNO RR Re RO Re He Re Re
SID i POUND CD fT Te ISTO Oa RO a BN DH

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

 

its employees. /d. at 121. The Supreme Court held as follows:

“For these reasons, where, as here, a federal prisoner
seeks damages from privately employed personnel
working at a privately operated federal prison, where the
conduct allegedly amounts to a violation of the Eighth
Amendment, and where that conduct is of a kind that
typically falls within the scope of traditional state tort law
(such as the conduct involving improper medical care at
issue here), the prisoner must seek a remedy under state
tort law. We cannot imply a Bivens remedy in such a
case.”

Id. at 131. Thus, as demonstrated in Malesko and Minneci, Plaintiffs’ Section 1983
claims against GEO must fail as a matter of law because Plaintiffs can only pursue
state law tort claims against GEO.

I. JF PLAINTIFFS’ SECTION 1983 CLAIMS ARE VIABLE,
PLAINTIFFS NEVERTHELESS FAIL TO DEMONSTRATE A
GENUINE DISPUTE AS TO THEIR MONELL CLAIMS.

As a preliminary matter, Plaintiffs for the first time articulate their Monell
claims (claims 5-7) against Defendants in their Opposition.* Their claims, which
were previously boilerplate allegations that GEO’s and the City’s policies, practices
and/or customs were a cause of Plaintiffs’ alleged injuries and that GEO and the
City failed to train GEO’s employees, are now limited to the following: (1) the City
and GEO ratified the decisions of Campos and Diaz to use force and the force used

during the incident;° (2) the City and GEO failed to train GEO officers Diaz and

 

* Significantly, in Opposition to Defendants’ motion, Plaintiffs raise new
allegations that were not included in Plaintiffs’ Second Amended Complaint. Thus,
on Reply, Defendants are for the first time addressing Plaintiffs’ new a legations.
Gilmour v. Gates, McDonald and Co., 382 F.3d 1312, 1315 (11th Cir. 2004) (“At
the summary judgment stage, the proper procedure for plaintiffs to assert a new |
claim is to amend the complaint in accordance with Fed.R.Civ.P. 15(a). A plaintiff
may not amend her complaint through argument in a brief opposing summary
udgment.”).
5 Plaintiffs argue that GEO policymakers ratified the use of excessive force,
retaliation, and due process violations. However, the evidence demonstrates that the
only conduct that was reviewed after the incident was the alleged use of force
incident during the after-action review. (Doc. # 108-2 [GEO and City App.], Ex.
5:18-CV-01125-SP
GEO’S AND CITY’S REPLY TO PLAINTIFFS’
OPPOS. TO MSJ

LA #4832-0932-4718 v2 -7-
05788-0035

 
 

 

 

Case 5:18-cv-01125-SP Document 133 Filed 12/06/19 Page 14 of 31 Page ID #:4497
1 | Campos on the meaning of a “rebellion” and “disturbance” under GEO’s policies
2 || and procedures; (3) the City and GEO failed to train Campos on the safe distance to
3 || stand away from a subject when deploying OC spray; (4) the City and GEO failed
4 || to train supervisory GEO staff because GEO failed to provide “refresher training
5 || every two years to officials with OC spray”; (5) the City and GEO’s policy of “not
6 || having cold water inside the facility” caused a constitutional deprivation (i.e., the
7 || alleged inability to properly decontaminate Plaintiffs after the use of OC spray
8 || resulted in a Fourth/Fourteenth Amendment violation); and (6) the City and GEO’s
9 || policy of blocking the Plaintiffs’ telephone calls (the alleged retaliatory conduct)
10 || regarding their alleged hunger strike and excessive force (their alleged protected
11 || speech) resulted in a constitutional deprivation (i.e., a violation of their First
12 || Amendment rights).° (See Pls. Second Am. Compl. (“SAC”) 9 71 110, 118, 126
13 || (demonstrating Plaintiffs’ boilerplate claims against GEO and the City).)
14 Assuming Plaintiffs can demonstrate a constitutional deprivation — a critical
15 || first hurdle that they cannot overcome as demonstrated in the individual
16 || defendants’ motion for summary judgment and below — Plaintiffs’ claims are
17 || nevertheless unsupported by the law and admissible evidence.
18 A. There Is No Legal Authority That Supports The Argument That
19 The City Is Liable Under Monell For The Policies Of GEO.
20 “Monell is a case about responsibility.” Pembaur v. City of Cincinnati, 475
21 || U.S. 469, 478 (1986). Here, Plaintiffs seek to expand the holding of Monell v. Dept.
22 || of Social Services, 436 U.S. 658 (1978) by arguing that two separate entities, the
23 || City and GEO, can both be liable under Monell for one entity’s (GEO’s) policies
24
25 || “E” [After-Action Review].) Thus, Plaintiffs conclusory statements that the alleged
retaliatory conduct and due process violations were also ratified are without merit
26 and, for purposes of efficiency, will not be further addressed herein. ees as
27 | nov oppose Diaz and Campos motion to summa iy adudcete heir fifth claim for
28 || maintain their Monell claim relates to their fh claim,

 

 

BURKE, WILLIAMS & §:18-CV-01125-SP

SORENSEN, LLP ee -8-  GEO’S AND CITY’S REPLY TO PLAINTIFFS’

Los ANGELES OPPOS. TO MSJ

 
 

 

 

 

Case 9:18-cv-01125-SP Document 133 Filed 12/06/19 Page 15 of 31 Page ID #:4498
1 || and procedures, training, and ratification of specific conduct. In other words,
2 | Plaintiffs attempt to hold the City vicariously liable under Monell for GEO’s
3 || policies and procedures and conduct, which is expressly prohibited under Monell.
4 || Plaintiffs fail to cite any relevant case law or legal authority to support their
5 || strenuous proposition and, instead, provide a misguided argument that the City
6 || delegated its authority to establish municipal policy to GEO employees, James
7 || Janecka and Leo McCusker, in order to establish liability of the City under Monell.
8 || Irrespective of how Plaintiffs attempt to disguise their vicarious liability claim, at
9 || the end of the day, Plaintiffs should not be permitted to re-write the law simply to
10 || satisfy their search for an additional deep pocket.
11 1. Plaintiffs Cannot Demonstrate The City Caused The
12 Constitutional Violation.
13 In Monell, the court concluded that municipalities could be liable under
14 | Section 1983 and, in doing so, emphasized the importance of causation: that the
15 || government actor could only be liable where its official policy caused its employee
16 || to violate another’s constitutional rights. Jd. at 692 (“Indeed, the fact that Congress
17 || did specifically provide that A’s tort became B’s liability if B ‘caused’ A to subject
18 | another to a tort suggests that Congress did not intend § 1983 liability to attach
19 || where such causation was absent.”); City of Canton, Ohio v. Harris, 489 U.S. 378,
20 || 385 (1989) (“In Monell v. New York City Dept. of Social Services ... we decided
21 || that a municipality can be found liable under § 1983 only where the municipality
22 || itself causes the constitutional violation at issue.”’).
23 While “Congress never questioned its power to impose civil liability on
24 || municipalities for their own illegal acts, [it] did doubt its constitutional power to
25 || impose such liability in order to oblige municipalities to control the conduct of
26 || others.” Pembaur v. City of Cincinnati, 475 U.S. 469, 479 (1986). Because of these
27 || doubts, courts have found that Section 1983 is not be interpreted to incorporate
28 | doctrines of vicarious liability and, thus, a plaintiff must “demonstrate that, through
a ee “9 GE0'S AND CITY’ REPLY TO PLAINTIFFS

ATTORNEYS AT LAW 05788-0035
Los ANGELES OPPOS. TO MSJ

 
Case 5

Oo Oo JT DB On FBP WW NO

NO pO HN KH HP HP KN NO RR Rm Rm eS Se
I DN nD BR WD PHO KF CO HO Wn DA BPW NY YK CO

28

:18-cv-01125-SP Document 133 Filed 12/06/19 Page 16 of 31 Page ID #:4499

its deliberate conduct, the municipality was the ‘moving force’ behind the injury
alleged.” Bd. of Cnty. Com'rs of Bryan County, Okl. v. Brown, 520 U.S. 397, 404
(1997). “That is, a plaintiff must show that the municipal action was taken with the
requisite degree of culpability and must demonstrate a direct causal link between
the municipal action and the deprivation of federal rights.” Jd.

Here, there is no evidence that the City’s policies or procedures, training, or
policymaker’s ratification of conduct caused any constitutional deprivation (which
Plaintiffs admit, as discussed below). Plaintiffs cannot satisfy the causation
requirement of their Monell claim against the City and, as result, Plaintiffs’ Monell
claims against the City must be summarily adjudicated.

2. Plaintiffs’ Ratification Argument Related To The City Is
Misguided.

Plaintiffs admit that the City’s policies and procedures and training did not
cause a constitutional deprivation. Plaintiffs likewise admit that no City employees
ratified the conduct of the GEO employees. Instead, Plaintiffs put forth a misguided
argument that the City “delegated” the aforementioned duties and its policymaker
authority to GEO and, thus, the City is liable under a theory of ratification. Without
any citations to law or legal authority, Plaintiffs state in a conclusory fashion that
the City can be liable for the policies of its independent contractor under Monell to
whom it has delegated final policymaking authority. This is not the law.

First, Plaintiffs’ argument that the City delegated its policymaker authority to
GEO and, thus, it is liable for GEO’s policies and procedures, training, and
policymaker’s decisions is severely misguided. For purposes of Monell claims, the
phrase “delegated” is a term of art that is relevant in the context of ratification,
which is one of the three means to establish Monell liability ((1) an unconstitutional
policy, practice, custom; (2) lack of training, or (3) ratification)). Plaintiffs fail to
cite and Defendants are not aware of any cases where a court held that a

municipality, through a contract with a vendor to provide services, is deemed to

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

5:18-CV-01125-SP
GEO’S AND CITY’S REPLY TO PLAINTIFFS’
OPPOS. TO MSJ

LA #4832-0932-4718 v2 -10-
05788-0035

 
Case %:18-cv-01125-SP Document 133 Filed 12/06/19 Page 17 of 31 Page ID #:4500

Oo OH TH WN BP Ww YN

SN HD 1 BPW NY KF OD ODO Bn HD nA FP WY YP KK OC

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

 

have “delegated” and, thereafter, “ratified” the contractor’s written policies and
procedures, training procedures, and/or policymaker’s decisions for purposes of
Monell liability.

Second, ratification is a theory that holds a municipality liable for a “single
decision” made by the municipality’s official. Typically, this argument arises in
scenarios where an employee of the municipality has approved and furthered the
alleged unconstitutional conduct of a subordinate, such as in an officer-involved
shooting. Plaintiffs fail to cite and Defendants are not aware of any cases where a
court held written policies and procedures and training procedures are singular
decisions subject to the same ratification analysis. Plaintiffs’ attempt to conflate the
three theories of liability under Monell is an incorrect application of the law.

Third, to impose municipal liability for a single decision by municipal
policymakers (e.g., ratification), a plaintiff must demonstrate that the decision was
made by the municipal’s “properly constituted legislative body” or officials “whose
acts or edicts may fairly be said to represent official policy.” Pembaur, 475 U.S. at
479-480. To determine whether a municipal officer can subject a municipality to

liability, the Pembaur court held as follows:
“TW ]e hasten to emphasize that not every decision by
municipal officers automatically subjects the municipality
to § 1983 liability. Municipal liability attaches only
where the decisionmaker possesses final authority to
establish municipal policy with respect to the action
ordered. ... The official must also be responsible for
establishing final government policy respecting such
activity before the municipality can be held
liable. Authority to make municipal policy may be
granted directly by a legislative enactment or may be
delegated by an official who possesses such authority, and
of course, whether an official had final policymaking
authority is a question of state law.”

Here, there is no evidence that GEO or any of its employees had the
responsibility to establish final government policy on behalf of the City. There is no
5:18-CV-01125-SP

GEO’S AND CITY’S REPLY TO PLAINTIFFS’
OPPOS. TO MSJ

LA #4832-0932-4718 v2 -ll-
05788-0035

 
Case 5:18-cv-01125-SP Document 133 Filed 12/06/19 Page 18 of 31 Page ID #:4501

 

 

 

evidence of a state or municipal law (e.g. a city’s Charter) that grants GEO or any
2 of its employees this authority. While Plaintiffs direct the court’s attention to the
; contract between the City and GEO, this is unavailing as the contract does not grant
‘ GEO or its employees this authority. Plaintiffs seemingly acknowledge the
° admissible evidence does not support their theory and, thus, also argue that “in
6 practice” the City has delegated its policymaker authority to GEO. (See Doc. # 117
’ at 10:18-19.). However, there is no case law or legal authority that supports this
8 argument, including the cases cited by Plaintiffs in their Opposition. See Ulrich v.
7 City and County of San Francisco, 308 F.3d 968, 985 (9th Cir. 2002) (holding the
10 plaintiff, an employee of a municipal-run hospital, failed to demonstrate a
i defendant, also an employee of the municipal -run hospital, had final policymaking
2 authority because mere discretion to make decisions was insufficient to establish
13 policymaking authority when the city’s charter and hospital bylaws did not grant
4 the defendant final policymaking authority); Christie v. Jopa, 176 F.3d 1231, 1239
IS (9th Cir. 1999) (holding plaintiff could not establish a county employee ratified
16 conduct, thus subjecting the county to municipal liability, where the county
i employee was unaware of the alleged constitutional violation); Lytle v. Carl, 382
18 F.3d 978 (9th Cir. 2004) (determining whether a school district superintendent and
19 assistant superintendent were final policymakers as required for school district
20 liability).
7 Consequently, Plaintiffs’ theory that the City somehow delegated and, thus,
22 ratified GEO’s policies and procedures, training procedures, and policymaker’s
23 decision is misguided, unavailing, and unsupported by any legal authority.
24 3. Martinez_And Villarreal_Are Instructive.
2 Plaintiffs’ summation of Martinez v. Monterey County Sheriffs Off., 18-CV-
26 00475-BLF, 2019 WL 176791, at *1 (N.D. Cal. Jan. 11, 2019), which Defendants
. rely on in their moving papers, omits critical facts that demonstrate Martinez is in
Sai he, “12+ Ge0'S AND Ty's REPLY TOMLAINTIFES

ATTORNEYS AT LAW 05788-0035
Los ANGELES OPPOS. TO MSJ

 
Case 5:18-cv-01125-SP Document 133 Filed 12/06/19 Page 19 of 31 Page ID #:4502

 

 

1 || fact instructive here. As described in Defendants’ motion, in Martinez, the county
2 || defendant, Monterey, owned a jail and contracted out medical services to a third
3 || party vendor, California Forensic Medical Group Inc. (““CFMG”). Jd. at 3. The
4 | plaintiff alleged that policies of CFMG were attributable to Monterey through
5 || CFMG’s contract with Monterey. Jd. The court opined that to sufficiently state a
6 | Monell claim against Monterey, the plaintiff must allege “Monterey has some
7 || independent policy that is the moving force behind CFMG's policy or [] instead
8 || Monterey's policy is to ratify and adopt CFMG's allegedly unconstitutional policy.”
9 || Id. at 4. “If the latter, additional facts are required to show that Monterey had a
10 || policy of adopting or otherwise authorizing CFMG's policy [and] Monterey's
11 || contract with CFMG alone is not sufficient.” Jd. (emphasis added).
12 Similarly, Plaintiffs’ cursory review of Villarreal v. County of Monterey, 254
13 || F. Supp. 3d 1168, 1193 (N.D. Cal. 2017) ignores the relevant portion of the case:
14 | the Monell analysis related to the defendant City. In Villarreal, the plaintiff sought
15 || to hold the defendant city liable for three claims under Section 1983. While the
16 | plaintiff did not explicitly state the claims were brought as Monell claims (similar
17 || to Plaintiffs’ claims here), the court interpreted the three claims as Monell claims
18 || given that is the only means to hold a municipality liable under Section 1983. Jd. at
19 || 1195. The court found the plaintiff's complaint failed to sufficiently plead a Monell
20 || claim against the defendant city because, in pertinent part, allege that the defendant
21 || city’s policy, custom, or practice was the moving force behind the constitutional
22 || violation. /d. The court emphasized that “the allegations in the complaint give
23 |) strong reason to doubt that the [individual defendant] CSU Officers were acting
24 || pursuant to the City's policies, customs, and practices because the CSU Officers
25 || were only temporary independent contractors rather than employees of the police
26 || department.” Jd.
27 Here, similar to Martinez and Villarreal, the record demonstrates that it was
28 || the City’s policy and procedure to thoroughly vet GEO before contracting with
“Sorinsn LLP , Os788.0038 -13-  GEO’S AND CITY’S REPLY TO PLAINTIFFS"

Los ANGELES OPPOS. TO MSJ

 
Case 5

Oo wo aI DB On HP W YO

DO WN BP PO PO HR KR RRR RR me ee ee ee ee
Sa DBD Ww” BP WO NBO K& DOD OO DWBn DB vA BP WW PO KY OC

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

:18-cv-01125-SP Document 133 Filed 12/06/19 Page 20 of 31 Page ID #:4503

GEO to provide the requisite services at the Facility. (SUF # 3-5.) Thereafter, the
day to day operations of the Facility were governed by the policies and procedures
established by GEO, and the officers employed by GEO were acting pursuant to
GEO’s policies, customs, and practices and not the City’s policies, customs, and
practices because, in part, the officers were subcontractors rather than employees or
agents of the City. (SUF # 1-2, 6.)

Based on the foregoing, the City cannot be held liable under any Monell
theory of liability. Villarreal, 254 F. Supp. 3d at 1195.

B. GEO Did Not Ratify Any Unconstitutional Deprivations.

Plaintiffs argue that GEO’s policymakers, Janecka and McCusker, ratified
the decisions to use force and the force used by GEO officers during the incident.
However, the admissible evidence demonstrates that GEO’s policymakers were not
affirmatively or actively involved in conduct that ratified the actions of Campos and
Diaz so as to warrant liability under Monell.

To show ratification, a plaintiff must prove that the “authorized policymakers
approve a subordinate's decision and the basis for it....” City of St. Louis v.
Praprotnik, 485 U.S. 112, 127 (1988) (emphasis added). Christie, 176 F.3d at1240
(9th Cir. 1999) (“As with ratification, a plaintiff must establish a genuine issue of
material fact as to the question whether the final policymaker acted with deliberate
indifference to the subordinate’s constitutional violations.”) In the cases cited by
Plaintiffs where it was established that a policymaker ratified a subordinate’s
conduct, the policymaker affirmatively and actively approved the conduct that was
alleged to have caused the constitutional deprivation. For example, in Christie v.
Jopa the plaintiff alleged that the deputy prosecutor, Iopa, and prosecutor, Kimura,
violated his constitutional rights by subjecting him to criminal prosecution because
he advocated for the legalization of marijuana. Jd. at 1240. The court found that a
“rational trier of fact could conclude that Kimura affirmatively approved of Iopa’s

alleged ongoing constitutional violations” (the prosecution of the plaintiff) because

 

5:18-CV-01125-SP
GEO’S AND CITY’S REPLY TO PLAINTIFFS’
OPPOS. TO MSJ

LA #4832-0932-4718 v2 -14-
05788-0035

 
Case 5

Oo © JIT DB On BP WO PO

DBO NO NO HN HN PO PO RO Rem mm ee
SID ir BOD NYO ke Cll lO OC TDs OM Ce Oa Ll ll

28

 

°18-cv-01125-SP Document 133 Filed 12/06/19 Page 21 of 31 Page ID #:4504

Kimura took part in the plea negotiations with plaintiff and Kimura called to report
the plaintiff's private investigator after the investigator purchased commercial
sterilized hemp seeds for purposes of plaintiff's defense. Jd. at 1240. In other
words, Kimura seemingly ratified Iopa’s conduct because he was actively involved
in conduct that was potentially intended to further the constitutional violations.

Likewise, in Hyland v. Wonder, the plaintiff, an assistant to Sweeney, the
chief probation officer at a juvenile hall, reported problems at a juvenile hall and
the juvenile hall’s director’s mistakes and failures. 117 F.3d 405, 408 (9th Cir.
1997), opinion amended on denial of reh'g, 127 F.3d 1135 (9th Cir. 1997). During
the relevant time, judge Wonder was the supervising judge of the juvenile court. Jd.
After his report, the plaintiff alleged that he banned from the juvenile court, a
decision that was approved by Wonder, and that Wonder and Sweeney, among
others, decided to terminate him. /d. The retaliation continued after his employment
as Sweeney, who had written a letter in support of the plaintiff's application for a
pardon, was now actively working to ensure the application was denied. Jd. The
plaintiff reported this to Wonder, who did not act. Additionally, Wonder prevented
the plaintiff from obtaining later employment that would require the plaintiff to
visit the juvenile hall. Jd. The court found that a rational jury, in light of the
allegations, could find that Wonder ratified the conduct that deprived the plaintiff of
his constitutional rights. Jd. at 416.

Here, as a preliminary matter, there is no evidence that either Janecka or
McCusker were present during the after-action review as their names are not listed
under the names of the reviewers. (See Decl. of James Janecka, Ex. E [After-Action
Review Report Use of Force/Restraints related to the June 12, 2017, incident].)
Moreover, the review demonstrates that the participants reviewed the video
recording of the incident, staff reports, medical reports, confrontation avoidance
measures, the supervisor’s report, and then checked a box, which was one of two

boxes with preprinted language next to it, which indicated it was determined the

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

5:18-CV-01125-SP
GEO’S AND CITY’S REPLY TO PLAINTIFFS’
OPPOS. TO MSJ

LA #4832-0932-4718 v2 ~15-
05788-0035

 
Case

Oo fm HN DW WN BB WD NH

NO bh PP BPO DP PO KR DN me mw me Re ee
ID nm BP WD NO YK TD BO Dn WD NH BPW NY KF OO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

®:18-cv-01125-SP Document 133 Filed 12/06/19 Page 22 of 31 Page ID #:4505

actions were “reasonable and appropriate.” (/d.) Thereafter, “J. Johnson” signed
and dated the After-Action Review Report, which documented the review. (/d.)
This limited degree of review is not even remotely as affirmative or active as the
conduct detailed in Christie v. Iopa or Hyland v. Wonder that was deemed to raise a
genuine dispute as to whether the policymakers ratified the alleged constitutional
violations. If the Court adopts Plaintiffs’ extremely low threshold for ratification,
any cursory review of a use of force incident by command staff would be deemed
ratification and subject a municipality to liability. This simply cannot be the
standard. Moreover, the underlying conduct must be unconstitutional to result in
liability for ratification.

C. Plaintiffs’ Claim For Failure To Train Is Unsupported By The

Evidence.

Plaintiffs allege GEO failed to train (1) Diaz and Campos on the meaning of
a “rebellion” and “disturbance,” (2) Campos on the safe distance to stand away
from a subject when deploying OC spray, and (3) supervisory staff because GEO
failed to provide “refresher training every two years to officials with OC spray.”

A municipality’s failure to train its employees must amount to “deliberate
indifference to the rights of persons with whom the [untrained employees] come
into contact.” Canton v. Harris, 489 U.S. 378, 388 (1989); Flores v. County of Los
Angeles, 758 F.3d 1154, 1159 (9th Cir. 2014) (“Under this standard, [the plaintiff]
must allege facts to show that the County and [Sheriff] ‘disregarded the known or
obvious consequence that a particular omission in their training program would

999

cause [municipal] employees to violate citizens’ constitutional rights.’” (citation
omitted)). To show “deliberate indifference,” a plaintiff must prove that “the need
for more or different training is so obvious, and the inadequacy so likely to result in
the violation of constitutional rights, that the policymakers of the city can
reasonably be said to have been deliberately indifferent to the need.” See City of

Canton, 489 U.S. at 390. Only then “can such a shortcoming be properly thought of

5:18-CV-01125-SP
oes -16-  GEO’S AND CITY’S REPLY TO PLAINTIFFS’

OPPOS. TO MSJ

 

 

 
 

 

Case 9:18-cv-01125-SP Document 133 Filed 12/06/19 Page 23 of 31 Page ID #:4506
1 || as a city ‘policy or custom’ that is actionable under § 1983.” Canton, 489 U.S. at
2 || 389. Still yet, the plaintiff must demonstrate that the deficiency in the training
3 || program must be closely related to the ultimate injury. /d. at 387, 379 (“[W] e
4 || conclude, as have all the Courts of Appeals that have addressed this issue, that there
5 || are limited circumstances in which an allegation of a ‘failure to train’ can be the
6 || basis for liability under § 1983).
7 First, Plaintiffs conclude that because GEO did not provide staff with the
8 || definition of the widely known and self-explanatory terms of riot or rebellion, GEO
9 || failed to train staff on when it was appropriate to deploy OC spray as riots and
10 || rebellions are listed in GEO’s policies at events that warrant the use of OC spray.
11 || However, there is no evidence that the need for “more or different training is so
12 || obvious, and the inadequacy so likely to result in the violation of constitutional
13 || rights, that [GEO] can reasonably be said to have been deliberately indifferent to
14 || the need.” See City of Canton, 489 U.S. at 390. To the contrary, the evidence
15 | demonstrates that while the definition of the terms was not provided, GEO staff,
16 || including Campos and Diaz, were able to recognize and identify a riot, rebellion,
17 || and major disturbance; thus, GEO staff were aware of when it was appropriate to
18 || deploy OC spray. (See Pls. Ex. 14 [Sgt. Campos Dep.] at 81:11-13, 141:22-142:4;
19 | see also Doc. 108-6 [Diaz Decl.] 4] 17-32; Doc. 108-7 [Campos Decl.] 9 5-14).
20 | Moreover, Plaintiffs fail to demonstrate that GEO’s failure to provide a written
21 | definition of “riot” or “rebellion” caused a constitutional deprivation.
22 Second, to support their argument that GEO did not train on the safe distance
23 || to stand when deploying OC spray, Plaintiffs ignore GEO’s policies and procedures
24 || that GEO staff are trained on and the training materials that they admitted into
25 || evidence, which demonstrate GEO does in fact train its staff on the safe distance to
26 || stand away from a subject when deploying OC spray. (See Pls. Ex. “1” [GEO’s
27 || Training Materials] at GEO 02117.) Instead of relying on the GEO policies and
28 || training materials, Plaintiffs rely on Campos’ deposition testimony where he stated
“Sosa ine" -17~ GB0°S AND CITY'S REPLY TOPLAINTIFS

Los ANGELES OPPOS. TO MSJ

 
Case 5

Oo fH aI DW nA Fe WY PO

—
©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

18-cv-01125-SP Document 133 Filed 12/06/19 Page 24 of 31 Page ID #:4507

he could not recall the distance that GEO trained personnel to stand when
deploying OC spray. (See e.g., Pls. Ex. 14 [Sgt. Campos Dep.] 16:4-15
(demonstrating Campos stated that during his time in the military, it was acceptable
to deploy OC spray when he was 3-5 feet away.) Yet, his lack of recollection is not
unsurprising given he has not worked for GEO since 2017. (See Doc. 108-7
[Campos Decl.] § 2). This is hardly material evidence of a failure to train.

Finally, the admissible evidence demonstrates GEO supervisory staff are
adequately trained on use of force policies. This training not only includes pre-
service training, but 40 hours of annual in-service training that covers use of force
polices. (See Doc. 108-6 [Diaz Decl.] Jf 3, 7-8; Doc. 108-7 [Campos Decl.] 93;
Aguado Decl. in support of Reply (hereinafter “Aguado Decl. ISO Reply”), Ex.
“D” at 24:21-25:2),

D. There Is No Evidence That GEO Maintained Policies That Caused

A. Deprivation Of Plaintiffs’ Rights.

In their Opposition, Plaintiffs argue GEO’s “policy” of “not having cold
water inside the facility” caused a constitutional deprivation: inability to
decontaminate Plaintiffs after the use of OC spray, which Plaintiffs allege is a
Fourth Amendment violation. Additionally, Plaintiffs argue GEO’s policy of
blocking the Plaintiffs’ telephone calls regarding their alleged hunger strike and
excessive force resulted in a constitutional deprivation (i.e., a violation of their First

Amendment rights to exercise free speech).’ Plaintiffs’ arguments are unsupported

 

"Tt is unclear whether Plaintiffs are alleging GEO had an unconstitutional policy
regarding blocking Plaintiffs calls or whether Plaintiffs are alleging a GE
policymaker ratified a constitutional deprivation (blocking calls for retaliatory _
purposes in violation of the First Amendment). To the extent Plaintiffs are alleging
Jor the first time that Barry Belt caused an unconstitutional deprivation by placing
restrictions on Plaintiffs calls, this claim will fail. (Doc. # 117:16-23, 18:6-7.) As
demonstrated in the moving papers, in the detention context, a viable claim of First
Amendment retaliation requires Plaintiffs to demonstrate GEO took some adverse
action against Plaintiffs because of their protected conduct, that such action chilled
their exercise of their First Amendment rights, and the action did not reasonably
advance a legitimate correctional goal. Rhodes v. Robinson, 408 F.3d 559, 567-568
(9th Cir. 2005). “To prevail on a retaliation claim, a plaintiff must show that his
5:18-CV-01125-SP
GEO’S AND CITY’S REPLY TO PLAINTIFFS’
OPPOS. TO MSJ

LA #4832-0932-4718 v2 -18-
05788-0035

 
Case 9:18-cv-01125-SP Document 133 Filed 12/06/19 Page 25 of 31 Page ID #:4508

Oo fe 1D UU HBP WW NY

NO wpO pO HNO KC KN HO HNO RR Rm Rm Re me et
SD WN BP WD NY YF DT OO Wn DB A FP WD YO KF OC

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

 

by the evidence and law.

Here, there is no evidence that GEO had a “policy” of decontaminating
detainees using “hot” water; moreover, the evidence demonstrates that GEO staff
used cold water to decontaminate Plaintiffs. (See Aguado Decl. ISO Reply, Ex. “E”
[Juarez Dep.] at 61-62; see also Doc. 108-6 [Diaz Decl.] § 41 (demonstrating that
irrespective of the temperature of the water, water may reactivate the tingling
sensation from the spray.) Additionally, GEO’s policies and procedures make clear
that calls may only be restricted unless necessary for security purposes or to
maintain orderly and fair access to telephones. (See Doc. # 108-1 [GEO and City
Separate Statement], Nos. 29-33.)

IV. PLAINTIFFS FAIL TO STATE AN EXCEPTION TO THE RULE
THAT THE CITY CANNOT BE VICARIOUSLY LIABLE [CLAIMS
ONE, TWO, THREE, FOUR, EIGHT, AND TEN].°
In their Opposition, Plaintiffs abandon their argument that the City is liable

 

protected conduct was ‘the ‘substantial’ or ‘motivating’ factor behind the
defendant's conduct. [Citation omitted.]” Brodheim v. Cry, 584 F.3d 1262, 1271
(9th Cir, 2009). Plaintiffs fail to demonstrate Belt restricted their calls because they
engaged in a protected activity as there is no evidence to Support this argument. To
the contrary, the evidence demonstrates Belt blocked a very limited number of calls
that were deemed security threats because Plaintiffs were iscussing a
strike/demonstration at the Facility. (See Aguado Decl. ISO Reply, Ex. “J” [Phone
Logs] at 4) Additionally, during the time period that Plaintiffs claim their calls
were blocked (after the June 12, 2017, strike), the evidence demonstrates they made
numerous calls. (Id. at 5-41 [logs of Plaintiffs calls].) Moreover, before Belt can
restrict a call, he must get approval from ICE (Belt can recommended a restriction
to the Facility Administrator, who can then make a recommendation to ICE; ICE
ultimately determines whether a call should be restricted). (See Doc. # 108-1 {SEO
and City Separate Statement; Nos, 29-33.) There is no evidence that the Facility
Administrator was aware of Plaintiffs’ alleged protected conduct (their complaints)
or Belt’s alleged retaliatory intent, which prevents Plaintiffs from establishing that
the alleged protected conduct was the motivating factor behind defendants’ conduct
and/or that the Facility Administrator ratified Belt’s constitutional deprivation. (See
Doc. 108-4 [Janecka Decl.] ed Even if Plaintiffs could establish Belt/the
Facility Administrator intended to restrict their calls for retaliatory purposes, the
casual chain is broken because ICE ultimately decides the restrictions to be placed
on yee (See Doc. # 108-1 [GEO and City Separate Statement], Nos. 29-

There is no evidence that GEO is an agent of the City’s. (See e.g., Doc. # 108-4
[Janecka Decl.]; Doc. # 108-8 [Hart Decl.].) As such, Plaintiffs argument
concerning GEO being an agent is without merit. (Doc. # 117 at 21-22.)

5:18-CV-01125-SP
oe oo -19-  GEO’S AND CITY’S REPLY TO PLAINTIFFS?

OPPOS. TO MSJ

 
Case 5

Oo DH NI DW A FP W NY

—
—)

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

:18-cv-01125-SP Document 133 Filed 12/06/19 Page 26 of 31 Page ID #:4509

for the conduct of GEO under Government Code §§ 815.2 and 920. Additionally,
Plaintiffs acknowledge that to hold the City liable under Government Code § 815.4,
Plaintiffs must identify an exception to the “general rule” in California that “the
employer of an independent contractor is not liable for physical harm caused to
another by an act or omission of the contractor or his servants.” McCarty v. State of
California Dep't of Transp., 164 Cal. App. 4th 955, 970 (2008). The only exception
that Plaintiffs identify is the “regulated hirer” exception; however, this exception
does not apply.’ (See Doc. #118:15-21:10.)

The regulated hirer exception imputes liability to the hirer of an independent
contractor when the work delegated to the contractor involves an unreasonable risk
of harm to others and can lawfully be performed only under a license or franchise
granted by public authority. See e.g., Eli v. Murphy, 39 Cal. 2d 598 (1952); Vargas
v. FMI, Inc., 233 Cal. 4th 638, 652-654 (2015); Serna v. Pettey Leach Trucking,
Inc., 110 Cal. 4th 1475, 1486 (2003); Rest. 2d Torts § 428. This exception has only
been applied in cases involving trucking and taxi companies, which is evidenced by
the cases cited by Plaintiffs. Jd.

To support their argument, Plaintiffs cite Secci v. United Independent Taxi
Drivers, Inc., 214 Cal. Rptr. 3d 379, 381 (Cal. App. 2d Dist. 2017), review denied
(May 17, 2017), which held, in short, that local regulations that require taxi
companies to impose controls on its drivers may be taken into account in
determining whether taxi companies may be vicariously liable for the negligence of
their independent contractor drivers under an agency theory. Secci involved a

plaintiff that was in an auto collision with taxi driven by Tonakanian. Tonakanian

 

” In Plaintiffs’ discussion on the regulated hirer discussion, Plaintiffs also include

an argument that the City has a non-delegable and/or a special duty to Plaintiffs.

Plaintiffs’ “duty” argument is only applicable to their negligence claims (claims

three and ten, arguably) and is not applicable to their claims for battery, assault

ITED, and violation of the Bane Act (claims one, two, four, and eight). Plaintiffs’

argument regarding the City’s alleged duty to Plaintiffs will be discussed further
elow.

 

5:18-CV-01125-SP
GEO’S AND CITY’S REPLY TO PLAINTIFFS’
OPPOS. TO MSJ

LA #4832-0932-4718 v2 20 -
05788-0035

 
Case 4

Da 0 Dn DWN Fe W NY

DO NO HN KH KH PO RO RO Re Rm me eee
Se > © 2 = © > NO > © Ot > Os > © >

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

:18-cv-01125-SP Document 133 Filed 12/06/19 Page 27 of 31 Page ID #:4510

owned his taxi and was, on paper, an independent contractor for United. Jd. at 382.
However, the evidence demonstrated that United had considerable control over
Tonakanian’s work as a driver. Jd. at 382. United argued that it was not liable for
Tonakanian’s conduct because “when a taxi company exercises control over its
drivers in order to comply with public regulations or third party requirements, such
activity cannot be considered in determining whether an agency or employment
relationship exists.” Jd. at 858. The court disagreed with United after analyzing
various state and federal cases that exclusively involved taxi companies and their
independent contractors/employees, and held that such information could be
considered when determining whether the taxi driver/independent contractor is in
fact an agent of the taxi company. Jd. at 385-388. The court held Tonakanian was
United’s agent because there was substantial evidence that United controlled
significant aspects of its Tonakanian’s work, including United’s ability to terminate
drivers, the ability to fine or discipline drivers, and the training manual provided to
all drivers. Jd. at 391.

Here, the regulated hirer exception is not applicable. The City’s contractor,
GEO, was not performing work under a license or franchise granted by public
authority, and there is no legal authority that extends the regulated hirer exception
to situations similar to the facts at issue.'? Moreover, Secci v. United Independent
Taxi Drivers, Inc. is inapposite as there is no evidence that GEO’s employees were
agents of the City (i.e., there is no evidence that the City controlled any aspect of
GEO’s or its employees work). Consequently there is no legal basis to hold the City
vicariously liable for the conduct of GEO’s employees and, thus, Plaintiffs’ state

law claims for battery, assault, negligent training, ITED, violation of the Bane Act,

 

'” Plaintiffs cite Section 1231.3.4 of Title 24 of the California Code of Regulations
within their discussion of the regulated hirer exception. (Doc. # 117 at 19:20-26.)
However, Title 24 does not govern the Facility and, thus, should not be considered
when evaluating Defendants” motion. The Facility 1s under the jurisdiction of the

 

U.S. Department of Homeland Security/Immigration and Customs Enforcement.

5:18-CV-01125-SP
GEO’S AND CITY’S REPLY TO PLAINTIFFS’
OPPOS. TO MSJ

LA #4832-0932-4718 v2 -21-
05788-0035

 
Case

Oo ea IDA FP WW YN

NB bP bp BP PD PO PD DR armor ee ee ee
I iD Ns HP WD NYO KH CO OO WN DB A HP W YVNPO KF O&O

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

a

Ec

D

 

 

:18-cv-01125-SP Document 133 Filed 12/06/19 Page 28 of 31 Page ID #:4511

and negligence (claims one through four, eight, and ten) must be summarily

adjudicated against the City.

Vv. PLAINTIFFS CANNOT ESTABLISH THE CITY HAD A NON-
DELEGABLE AND/OR SPECIAL DUTY TO THEM [CLAIMS
THREE AND TEN].

Plaintiffs argue the City can be liable for their negligence claims (claims
three and ten) because the City had a (1) non-delegable duty to; and (2) special
relationship with Plaintiffs. (Doc. # 117 at 20:11-15, 20: 24-21:2, 22:9-21.) In
support of this argument, Plaintiffs primarily rely on Harrelson v. Dupnik, Giraldo
v. Dept. of Corrections & Rehab., and Estate of Osuna v. Cty. of Stanislaus to
support their argument. However, these cases demonstrate that the City did not
have a duty to Plaintiffs and, thus, cannot be liable for Plaintiffs’ claims that sound
in negligence (claims three and ten).

For example, in Harrelson v. Dupnik, 970 F. Supp. 2d 953, 973 (D. Ariz.
2013), the court held that the county was vicariously liable for the alleged medical
malpractice of its contractor at a county-run juvenile housing unit because there
was a non-delegable duty between the county and the plaintiff, an inmate at its
facility. The court held that “[flor vicarious liability to exist under the non-
delegable duty doctrine, a statute, regulation, contract, franchise, or charter must
impose the duty upon the principal or the duty must be non-delegable under the
common law.” Jd. at 973. The court relied on Arizona case law that cited specific
Arizona statutes to conclude “Arizona has recognized that public policy requires
that in situations involving involuntary detainment or commitment a county remain
‘ultimately liable’ for any breach of duty of care.” Jd. at 974. The court emphasized
the duty that the county undertakes for its inmates. Id. at 975.

In Giraldo v. Dept. of Corrections & Rehab., 85 Cal. Rptr. 3d 371, 382 (Cal.
App. Ist Dist. 2008), the plaintiff was in-custody at a California prison and brought

suit against the California Department of Corrections and Rehabilitation (CDCR)

5:18-CV-01125-SP
GEO’S AND CITY’S REPLY TO PLAINTIFFS’
OPPOS. TO MSJ

LA #4832-0932-4718 v2 -22.-
05788-0035

 
Case 5

Co HN D A FP WY NO =

DO NO DN PO KN KN RO RO Re mew ee ee ea ep
Sa HD NA BPW NY KY DO Wn DB A BP W NO KH |

28

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

'18-cv-01125-SP Document 133 Filed 12/06/19 Page 29 of 31 Page ID #:4512

and various CDCR personnel. The plaintiffs negligence claim was premised on the
existence of a special relationship between the prison employees and herself. Jd. at
382. On demurrer, CDCR and its employees argued that there was no duty owed to

plaintiff and the court held as follows:

“[T]here is a special relationship between jailer and
prisoner which imposes a duty of care on the jailer to the
prisoner. Who comes within the category of jailer is not
before us, nor is the question of what law pertains to non-
jailer defendants—questions that could not be decided on
this record in any event.”

Id. at 387-88. In other words, the court did not define which parties fell within the
ambit of the term “jailer” but nevertheless acknowledged the CDCR and its
employees had a special relationship with the plaintiff because plaintiff was a
prisoner at their facility and within their custody.

In Estate of Osuna v. Cty. of Stanislaus, 392 F. Supp. 3d 1162 (E.D. Cal.
2019), the plaintiffs argued an individual defendant, Christianson, breached a duty
owed to the decedent by hiring, retaining, and failing to adequately train and
supervise doe defendants. /d. at 1181. The plaintiffs argued the defendant county
was liable on a respondeat superior theory. Jd. The court held California law does
not recognize a general duty of care on the part of supervisors with respect to
negligent hiring, retention, or training and, thus, a plaintiff must allege a special
relationship in order to bring a negligent hiring claim. Jd. at 1182. The court

opined:
The question is not whether the arresting officers had a
special relationship with the decedent, but rather whether
the supervisors responsible for hiring, training,
disciplining, and so forth had such a special relationship.
Here, plaintiffs offer no argument as to how defendant
Christianson's duty of care towards the decedent
amounted to anything more than the general duty to use
reasonable care.

Td. at 1183. The court further held that other district courts have declined to find

 

5:18-CV-01125-SP
GEO’S AND CITY’S REPLY TO PLAINTIFFS’
OPPOS. TO MSJ

LA #4832-0932-4718 v2 23 -
05788-0035

 
Case 9:18-cv-01125-SP Document 133 Filed 12/06/19 Page 30 of 31 Page ID #:4513

Oo Oe nN DBD On BP WW NY

DN NO BD HN HN KN KD DO RR ow eee
SN HD WO BP WO NO KF DOD OO On DB A BR WW WN KS CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

 

such a relationship under circumstances similar to those presented. Jd. at 1183. The
court dismissed the plaintiffs’ claim with leave to amend to see if he could
demonstrate a special relationship. Jd.

Here, Harrelson is inapplicable as the court in Harrelson relied on Arizona
state authorities to reach its holding, and Plaintiffs have failed to put forth
comparable California authorities. More importantly, unlike the plaintiff in
Harrelson that was deemed to be the county’s inmate because he was at a county-
run facility, Plaintiffs were not the City’s detainees but were held under the
auspices of ICE. As demonstrated above, the evidence demonstrates that Plaintiffs
were not at a facility run by the City. (See Doc. # 108-2 [GEO and City’s App.], Ex.
“A” [Detainee Handbook] at 5; Ex. “M” [Services Contract].) The Facility is
indisputably run by GEO/ICE and, accordingly, Plaintiffs were GEO’s/ICE’s
detainees. Id. Similarly, in Giraldo the CDCR and its employees managed and
operated the jail where the plaintiff was injured. In that scenario, the court
categorized the CDCR/its employees as the “jailer” and found a special
relationship. Again, the same cannot be said here. Plaintiffs were not at a facility
that was managed and operated by the City or State. (See Doc. # 108-2 [GEO and
City’s App.], Ex. “A” [Detainee Handbook] at 5; Ex. “M” [Services Contract].)
Finally, there is no evidence that the City had a special relationship with Plaintiffs
(e.g., there is no evidence the City or its employees provided training or supervision
to GEO’s employees) beyond the general duty to use reasonable care. Estate of
Osuna v, 392 F. Supp. 3d at 1183.

VI. PLAINTIFFS’ VICARIOUS LIABILITY CLAIM AGAINST GEO

FAILS.

An “employer’s vicarious liability is based solely on the employee’s
wrongful act; the employer cannot be liable when the verdict in favor of the
employee determines that the employee did no wrong.” Perez v. City of Huntington

Park, 7 Cal. App. 4th 817, 820 (1992). Because Plaintiffs have failed to

5:18-CV-01125-SP
oeyee boss M2-4718 v2 -24-  GEO’S AND CITY’S REPLY TO PLAINTIFFS’

OPPOS. TO MSJ

 
Case 5

Oo Oe I DB nH FP WD NO

DO bw BR HN PO KN KN RO Rm wm wee a
ID OT BP W NY YK OD OO Wn DB NH BP W NPB KY CO

28

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

18-cv-01125-SP Document 133 Filed 12/06/19 Page 31 of 31 Page ID #:4514

demonstrate GEO employees did batter, assault, or negligently use unreasonable
force against Plaintiffs, their vicarious liability claim against GEO must likely fail.
VII. PLAINTIFFS FAIL TO ESTABLISH THEIR FAILURE TO TRAIN

AND SUPERVISE CLAIM AGAINST GEO [THIRD CLAIM].

An employer is not liable merely because its employee is incompetent,
vicious or careless. A duty of care arises only when the risk of harm by the
employee was reasonably foreseeable, that is, only when the employer knows or
should know of the risk that employee poses. See Federico v. Sup.Ct. (Jenry G.), 59
CalApp4th 1207, 1214 (1997). Plaintiffs argue that Diaz and Campos were not
properly trained because they forgot definitions of terms in their depositions and
provided personal opinions on training that were not consistent with GEO policies.
(Doc. # 117 at 23:26-24:26.) This is not sufficient to establish a claim for negligent
training and supervision as Plaintiffs have not demonstrated GEO knew or should
have known of the risk they allegedly posed. Moreover, any deficiency in training
must also cause damage and Plaintiffs have not made this showing through

admissible evidence. For this reason, Plaintiffs third claim should be summarily

 

adjudicated.
Dated: December 6, 2019 BURKE, WILLIAMS & SORENSEN, LLP
By:_/s/ Carmen M. Aguado
Susan E. Coleman
Carmen M. Aguado
Attorneys for Defendants
THE GEO GROUP, INC., DIAZ,
CAMPOS and CITY OF ADELANTO
5:18-CV-01125-SP
5 bos -25-  GEO’S AND CITY’S REPLY TO PLAINTIFFS?

OPPOS. TO MSJ

 
